DETAILED ACTION
This is on the merits of Application No. 16/511622, filed on 07/15/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/15/2019 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 03/05/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a direct drive clutch”. This is confusing and lacks clarity as a “direct drive” component is a component of a system where there are no gear reductions or changes to the power the component receives as it receives the torques that the engine produces. The drawings show a clutch with several gears connected to clutch. The term “a direct drive clutch” has been interpreted as a clutch that bypasses variable power transfer such that power is routed from an engine to a generator.
Claims 2-8 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0153612 to Meier.
Meier discloses:
(Claim 1) A variable drive system (Fig. 2) of a power system comprising: an engine gearset (33, 34, 35, 36) to transfer power from an engine output of an engine (10, par. [0013], engine is to the left of 10) to a variable input driveshaft (left of gear 33) of the variable drive system; a generator gearset (16, 18, 22) to transfer power, generated by the engine, to a generator driveshaft (48) of a generator (a generator connected to the output shaft 48, see par. [0016]); a variable drive (26, 32), coupled to the variable input 
(Claim 2) a fixed gear drive (20) mechanically coupled between the variable input driveshaft and the variable drive.
(Claim 3) wherein the direct drive clutch is mechanically connected to the fixed gear drive (Fig. 2).
(Claim 4) wherein the fixed gear drive is a planetary gear drive (part of 14).
(Claim 6) wherein the direct drive clutch is mechanically connected to the generator driveshaft (Fig. 2 coupled through the gears).
(Claim 7) wherein the variable drive comprises a variator (26, 32 will vary drive) to enable an axial length of the power system to be reduced.
(Claim 8) wherein an input end of the generator is within a threshold distance of an output end of the engine (Fig. 2 within a distance of each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0132179 to Minami in view of Meier.
Minami discloses:
(Claim 1) A variable drive system (Fig. 20) of a power system comprising: an engine gearset (gearset of 48) to transfer power from an engine output of an engine (31) to a variable input driveshaft (48) of the variable drive system; an output gearset (gearset to the right of 41) to transfer power, generated by the engine, to an output driveshaft (33) of an output (37); a variable drive (38), coupled to the variable input driveshaft, to enable a gear ratio between engine output and the generator driveshaft to be adjustable, the variable input driveshaft being offset from at least one of: the engine output, or the output driveshaft (see Fig. 20); and a direct drive clutch (CL2) to bypass variable power transfer through the variable drive and enable direct power transfer from the engine output to the output driveshaft.
(Claim 2)
(Claim 3) wherein the direct drive clutch is mechanically connected to the fixed gear drive (Fig. 20, through other gearing).
(Claim 4) wherein the fixed gear drive is a planetary gear drive gearset of 35 is a planetary geraset).
(Claim 5) wherein gears of the engine gearset and gears of the output gearset are interchangeable between three particular fixed gears based on a particular speed of the engine output and a desired speed of the output driveshaft (see Fig. 6B, transmission 8d’ corresponds with transmission 8d of Fig. 6A, of which the three gears that can be established are shown in Fig. 6B. There are three established gears shown here).
(Claim 6) wherein the direct drive clutch is mechanically connected to the generator driveshaft (See Fig. 20, connected through gearing).
(Claim 7) wherein the variable drive comprises a variator to enable an axial length of the power system to be reduced (Fig. 20 38 varies, therefore can be considered a varaitor).
(Claim 8) wherein an input end of the output is within a threshold distance of an output end of the engine (Fig. 20, there is a distance established).
Minami does not disclose:
The output being a generator.
Meier teaches:
A generator output.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Minami to have a generator as an output in order to store the energy created by the engine and variable drive. It is well-known in the art that the output of a transmission system can be interchangeable based on the needs of the system. Instead of powering a vehicle, one of ordinary skill would be able to power a generator instead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobson (US 2015/0057119) discloses an engine, planetary gearset, and output with a bypass clutch.
Van Druten (US 9897182) discloses a transmission system with planetary gearsets, bypass clutch, and variator.
Meyerle (US 4259881) discloses a transmission system.
Kita et al (US 4813306) discloses a transmission system.
Bagusch et al (US 2017/0292595) discloses a transmission system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659